Citation Nr: 9915857	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  93-00 06A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired from military service in October 1970 
after completing 20 years of active service.

Service connection was granted for a back disorder by a 
January 1971 rating decision.  A 10 percent disability rating 
was assigned pursuant to the criteria of Diagnostic Code 
5295, and was effective November 1, 1970.  This rating was 
subsequently reduced to zero percent (noncompensable), 
effective January 1, 1972, by an October 1971 rating 
decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which increased the noncompensable disability rating to 20 
percent, pursuant to Diagnostic Code 5295, and effective July 
19, 1991.  A subsequent Hearing Officer's Decision in October 
1993 increased the rating to 40 percent pursuant to 
Diagnostic Code 5293, and was effective July 19, 1991.

The veteran provided testimony at personal hearings before 
the RO in April 1993 and January 1995.  Transcripts of both 
hearings are of record.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his back 
disorder is more disabling than contemplated by the current 
evaluation.  Therefore, his claim for an increased evaluation 
is well-grounded.  Consequently, VA has a statutory duty to 
assist the veteran in the development of his claim mandated 
by 38 U.S.C.A. § 5107(a). 

The Board notes that veteran's back disorder is currently 
rated pursuant to the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998) for intervertebral disc syndrome.  
Intervertebral disc syndrome manifested by severe symptoms, 
with recurring attacks and intermittent relief, is assigned a 
40 percent evaluation.  With pronounced symptoms, that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
intervertebral disc syndrome is assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

Historically, the veteran's back disorder has also been 
evaluated pursuant to Diagnostic Code 5295, which provides 
criteria for the evaluation of lumbosacral strain.  The 
veteran's back disability could also be rated under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  However, since 
neither of these Codes provides for an evaluation in excess 
of 40 percent, they are not for application in the instant 
case.

The evidence on file shows that the veteran has been accorded 
several VA examinations in conjunction with his claim for an 
increased disability evaluation for his back disorder.

A VA compensation and pension examination was accorded to the 
veteran in March 1992.  At this examination the veteran 
reported that his current symptoms consisted of pain with 
forward flexion or with jarring motion.  Also, he complained 
of episodes of sciatica down the lateral aspect of the left 
leg.  He denied muscle spasms, and reported that he did not 
wear a brace or take medications.  It is noted that X-rays 
showed diffuse osteophytosis of the lumbar spine.  There was 
also possible partial calcification of the posterior discs at 
T12-L1 and L1-L2.  Further, there was degenerative disc 
disease at L5-S1 with narrowing of the intervertebral disc, 
as well as facet arthropathy at that level.  Overall, the 
examiner diagnosed chronic lumbosacral strain with a history 
of left L5-S1 radiculopathy.

A VA spine examination was accorded to the veteran in June 
1993.  At this examination the veteran reported, among other 
things, that he began to experienced increased symptomatology 
in July 1991, particularly with pain in forward flexion.  He 
also had frequent left leg sciatica, but he did not have 
muscle spasms nor did he wear a back brace.  However, he did 
take Ibuprofen as the occasion required.  X-rays taken at 
this examination showed a narrowing of the interspace at L4-
L5.  There was also considerable spurring at the L2-L4 level, 
and mild spurring at other levels.  The sacroiliac joints 
were clear.  Additionally, there was some degenerative change 
in the apophyseal joints in the lower lumbar region.  Based 
on the results of the examination, the examiner diagnosed 
degenerative disc disease of the lumbosacral spine, with L4-
L5 radiculopathy.  Moreover, the examiner opined that the 
veteran's service-connected lumbosacral strain and the left 
radiculopathy due to degenerative disc disease were the 
manifestations of the abnormal condition in his back due to 
the injury he sustained in service.

A new VA spine examination was accorded to the veteran in 
August 1997.  At this examination, the veteran reported that 
his back pain had worsened since June 1993.  Further, he had 
diminished range of motion, as well as morning stiffness that 
lasted one hour.  He also reported difficulty in tying his 
shoes and getting dressed as a result of his back pain.  His 
wife helped him with these chores.  It was noted that there 
was no history of back surgery.  The examiner's diagnostic 
impression was osteoarthritis and degenerative disc disease 
of the lumbosacral spine with sciatica. 

Pursuant to the holding of DeLuca v. Brown, 8 Vet. App. 202 
(1995), consideration must be given to the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, in adjudicating the 
veteran's appeal.  These regulations are applicable since the 
veteran's disability is manifest by pain with resulting 
functional impairment.  Therefore, the Board must look to the 
evidence to determine the functional impairment resulting 
from the veteran's back pain.  Here, the medical evidence 
shows that the veteran's back pain has resulted in a severe 
disability, with severe limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5295.  Nevertheless, under 
the applicable VA regulations, the veteran is only entitled 
to an increased schedular rating if the medical evidence 
shows that the back disorder is manifest by intervertebral 
disc syndrome with pronounced symptoms that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  38 C.F.R. 
§ 4.71a,. Diagnostic Code 5293; see Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (The Board's consideration of factors 
which are wholly outside the rating criteria provided by the 
regulations is error as a matter of law).

In the instant case, the evidence shows that the veteran has 
sciatica of the left lower extremity.  Sciatica is defined as

[p]ain in the lower back and hip 
radiating down the back of the thigh into 
the leg, initially attributed to sciatic 
nerve dysfunction (hence the term), but 
now known to usually be due to herniated 
lumbar [disc] compromising the L5 to S1 
root.

STEDMAN'S MEDICAL DICTIONARY 1580 (26th Edition 1995).  
However, it is not clear from the medical evidence on file 
whether or not the veteran actually has a herniated lumbar 
disc compromising the L5 to S1 root.  Moreover, it is not 
clear from the medical evidence what neurological impairment 
the veteran has as a result of his back disorder, if any.  
Since neurological impairment is essential to the issue of 
whether the veteran is entitled to an increased disability 
evaluation under Diagnostic Code 5293, the Board finds that a 
contemporaneous and comprehensive neurologic examination of 
the veteran's back is necessary for a full and fair 
adjudication of this appeal.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disorder.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

2.  The veteran should be afforded a VA 
neurologic examination to evaluate the 
current nature and severity of his back 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should identify all neurological 
impairment due to the veteran's back 
disorder and provide an opinion as to 
etiology of the sciatica of the left 
lower extremity.  The examiner should 
determine and report the severity and 
frequency of sciatic symptoms and the 
degree to which these symptoms affect the 
veteran's ability to function.  The 
examiner should also express an opinion 
as to the manner and degree to which 
pain, weakened movement, excess 
fatigability, or incoordination 
attributable to the veteran's back 
disorder affects his ability to function.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




